                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA




 THOMAS MCFADDEN,                                          Case No. 2:18-05634-JDW
                 Plaintiff
        v.


 FEDERAL EXPRESS CORPORATION,
                 Defendant



                                        MEMORANDUM

       Thomas McFadden was a Federal Express courier who initiated an altercation with a customer.

As a result, FedEx terminated his employment. He now claims that justification was a pretext and that

FedEx discriminated against him on the basis of his age and disability. But McFadden has not shown

that he is disabled, and FedEx had a legitimate reason to let him go. FedEx is therefore entitled to

summary judgment.

I.     FACTS

       A.      FedEx’s Employment Policies

       FedEx has a People Manual that contains its employment policies. Among other things, the

People Manual has a Performance Improvement policy and an Acceptable Conduct policy. The

Acceptable Conduct policy prohibits employees from engaging in inappropriate conduct towards

customers. This includes “using threatening, intimidating, coersi[ve], or abusive language; engaging in

violent, threatening, intimidating, coerci[ve], or abusive behavior; or displaying blatant or public

disrespect toward or about any employee, customer, vendor or member of the public while on duty.”

(ECF No. 42-4, Ex. J., p. 95.) The policy also prohibits “[u]nprofessional or rude conduct toward any
customer while on duty.” (Id.) Violations of the Performance Improvement or Acceptable Conduct

policies can result in disciplinary actions, such as deficiency notifications. These include “warning

letters” for inappropriate conduct and “performance reminders” for performance deficiencies.

Additionally, “any violation of the Acceptable Conduct policy could potentially result in termination.”

(Id. at 96.) (emphasis added.)

        The Acceptable Conduct policy also addresses recurrent patterns of misconduct, meaning two

or more occurrences of the same or similar conduct within five years. For instance, “[i]ssuance of a

Warning Letter for a deficiency which has been addressed previously through [the Acceptable Conduct

policy] can result in more severe action up through termination.” (Id. at 97.) Additionally, “[t]he receipt

of three notifications of deficiency within a 12-month period normally results in termination.” (Id. at

97.) However, “progressive discipline is not required and issuance of a Warning Letter is not a

prerequisite for termination.” (Id.)

        The Acceptable Conduct policy also details the Online Compliment and Counseling

(“OLCC”) system, which FedEx management uses to record discussions with employees regarding

their performance and conduct. OLCCs are not disciplinary, but FedEx can consider them when

determining whether to impose discipline, including termination, in a particular circumstance. FedEx

can also consider OLCCs when reviewing an employee’s work history to identify patterns of conduct,

performances issues, or recurrent problems.

        B.      McFadden’s FedEx Employment

        FedEx employed McFadden as a courier from March 2005 through June 2018, when FedEx

terminated his employment. At the time of his termination, McFadden was 55 years old. He was

employed at FedEx’s SEGA station, located in Fort Washington, Pennsylvania. As a courier,

McFadden’s job functions included, among other things, the safe operation of vehicles and the




                                                    2
ability to lift 75 pounds without assistance. At the time of McFadden’s termination, Dave Mullican

was the senior manager of SEGA station and oversaw five operations managers.

                1.      Pre-medical leave disciplinary history

        From 2006 to 2017, McFadden received various discipline and counseling from FedEx. He

received performance reminders in 2006, 2010, and 2017. In 2014, he received a warning letter for

using offensive language and being disrespectful to a fellow employee. In 2015, he received three

warning letters, including one for refusing to pick up packages and one for engaging in an altercation

with another driver in violation of the Acceptable Conduct policy. In 2017, McGorry issued him a

warning letter for insubordination. McFadden also received four OLCC’s between 2006 and 2014

for responding inappropriately to dispatch, arguing with another employee, and other violations of

the Acceptable Conduct policy.

                2.      Medical leave

        McFadden suffers from hypertrophic obstructive cardiomyopathy, a permanent genetic heart

condition that can cause fatigue and shortness of breath. On June 23, 2017, McFadden informed

FedEx that his heart condition required an accommodation. At the time, Carmella Simmons was

McFadden’s route supervisor, but Joanne McGorry replaced Simmons in that capacity soon

thereafter. In September 2017, McFadden told McGorry that he needed to take FMLA leave for an

upcoming heart procedure. FedEx granted his FMLA leave, and on November 7, 2017, McFadden

had a successful procedure.

        On January 22, 2018, McFadden’s physician, Dr. Borgatta, released him to return to work

full time with no restrictions. Dr. Borgatta testified that, as of that date, McFadden’s condition was

stable and symptom free, with no side effects from any medications. Dr. Borgotta also testified that

McFadden’s heart condition did not prevent him from performing the physical tasks required of a

courier. Nevertheless, as a qualified Department of Transportation courier, McFadden needed an


                                                   3
additional medical review before he could be released to work. Accordingly, FedEx granted

McFadden an additional 90-day extension of his leave in order to complete the medical review. On

February 13, 2018, Sherri Gazalla, a third-party Medical Review Officer, informed FedEx that

McFadden could return to work full time effective February 14, 2018.

               3.      The Keenan Motors incident

        Following McFadden’s return from medical leave, McGorry issued McFadden nine OLCCs

related to his performance. FedEx reassigned him to Route 662, which services the Doylestown

area, including Keenan Motors, an auto body shop. Christina Patitucci is the FedEx sales executive

assigned to work with Keenan Motors. On June 13, 2018, McFadden had a dispute with Scott

Shead, Keenan Motors’ receiver. When McFadden returned to the station, he notified Michael

Schmickle, a FedEx operations manager, that Schmickle might get a complaint from Keenan

Motors. McFadden told Schmickle that one of the Keenan Motors’ employees accused McFadden

of raising his voice. That same day, Brandon Foss of Keenan Motors emailed Patitucci. In the

email, Foss explained that Keenan Motors’ “shipping and receiving clerk just had a rather heated

argument with a driver” because the clerk wanted to verify that he had received all of the packages

he was signing for. (ECF No. 42-5, Ex. CC.) The Parties have different versions of what happened

next.

        FexEx says that Patitucci went to Keenan Motors that afternoon and met with Foss, Shead,

Mark Sherk, and Andy Blatnick to find out what happened. McFadden says that meeting never

happened. The parties do agree that on June 14, 2018, Patitucci emailed Mullican and McGorry about

the incident: “Tom allegedly screamed in [the] customer’s face, tried forcing him to sign for his

packages before the customer was able to count or inspect them and then . . . got physical with [the]

customer by throwing his hip into him.” (ECF No. 42-5, Ex. Y.) Patitucci also attached a PDF, which




                                                  4
showed that McFadden had changed the names of the Keenan Motors employees who sign for the

packages to two expletives.

        On June 15, 2018, Mark Sherk emailed McGorry describing the delivery altercation that he

had observed two days prior. In the email, Sherk described “[major yelling by FedEx Driver [who]

never wants anyone to check out how many packages we get.” (Id., Ex. S.) Sherk also related how

McFadden “[u]sed his [h]ip to push past Scott.” (Id.) That same day, Mullican met with McFadden

and suspended him pending an investigation. He also asked McFadden to complete a written

statement explaining the incident, which McFadden completed and signed. FedEx also claims that

Mullican and Patitucci visited Keenan Motors on June 15 to meet with Foss, Shead, and Sherk.

McFadden, however, claims that Mullican never met with Shead or Sherk.

        To assist Mullican with the investigation, McGorry compiled an account of McFadden’s

employment history. She also discussed McFadden’s conduct with Mullican. Mullican terminated

McFadden’s employment on June 21, 2018, as a result of McFadden’s verbal and physical

confrontation with the Keenan Motors customers. Mullican made his decision based on McFadden’s

history of customer complaints, behavior related deficiencies, and recurrent pattern of misconduct.

Following his termination, McFadden was permanently replaced on Route 662 by Sekou Favors, who

is 45 years old.

        C.         Procedural History

        On December 31, 2018, McFadden filed the instant lawsuit against FedEx for violations of

the Age Discrimination in Employment Act, the Americans with Disabilities Act, the Family and

Medical Leave Act of 1993, and the Pennsylvania Human Relations Act. After discovery, FedEx

moved for summary judgment on each of McFadden’s claims. The Motion is now ripe for disposition.




                                                5
II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he plain language of Rule 56[(a)]

mandates the entry of summary judgment, after adequate time for discovery and upon motion, against

a party who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quotations omitted). In ruling on a summary judgment motion, a court must

“view the facts and draw reasonable inferences ‘in the light most favorable to the party opposing the

[summary judgment] motion.’” Scott v. Harris, 550 U.S. 372, 378 (2007) (quotation omitted). However,

“[t]he non-moving party may not merely deny the allegations in the moving party’s pleadings; instead

he must show where in the record there exists a genuine dispute over a material fact.” Doe v. Abington

Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007) (citation omitted). The movant is entitled to judgment as

a matter of law when the non-moving party fails to make such a showing. See Celotex, 477 U.S. at 323.

III.    ANALYSIS

        A.      FedEx’s Reason For Terminating McFadden

        FedEx terminated McFadden because of the incident at Keenan Motors. That fact is

beyond dispute, even after considering the evidence in the light most favorable to McFadden. When

FedEx terminated McFadden, it knew that he (a) was involved in an incident at Keenan Motors,

during which he yelled at a customer, may have become physical, and changed the customers’ names

to expletives on his handheld scanner and (b) had a history of discipline, including for

insubordination, arguing, and getting into an altercation. McFadden does not dispute that he was

involved in an altercation at Keenan Motors. He also does not dispute that he had received various

discipline both before and after his medical leave. Those facts justify FedEx’s termination decision.


                                                     6
See Kier v. F. Lackland & Sons LLC, 72 F. Supp.3d 597, 618-19 (E.D. Pa. 2014) (harsh customer

review justified termination decision).

        Even though he doesn’t dispute these facts, McFadden argues that they were not the real

reason FedEx terminated him. He has no direct evidence to support that theory. Instead, he points

to various circumstantial evidence to suggest that FedEx is making it up. To support that argument,

McFadden must “demonstrate such weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in [FedEx’s] proffered legitimate reasons for its action that a reasonable factfinder

could find them unworthy of credence and hence infer that the employer did not act for the asserted

non-discriminatory reasons.” Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994) (cleaned up); see also

Fasold v. Justice, 409 F.3d 178, 185 (3d Cir. 2005).

        McFadden has not made such a showing here. He points to various disputes about how,

exactly, FedEx investigated the complaint against him. For example, Patitucci says that she went to

Keenan Motors on June 13, but Shead says he did not talk to her that day. Patitucci and Mullican say

they went to Keenan Motors on June 15 and spoke with Foss, Shead, and Sherk, but McFadden

disputes who participated in that meeting. Although these disputes might be genuine, they are not

material. There is no dispute that McFadden had a dispute with Sherk—FedEx’s customer. There is

also no dispute that the altercation turned physical when McFadden “[u]sed his [h]ip to push past . . .

.” (ECF No. 42-5, Ex. S.) Nor is there a dispute that Keenan Motors complained about McFadden,

including in Foss’s email on June 14. Finally, there is not debate that FedEx investigated, even if the

details of that investigation are in question.

        McFadden claims that the disparities about FedEx’s investigation show that FedEx “fabricated

material parts of its investigation.” (ECF No. 42-1 at 4.) They do not. They reveal variations in

witnesses’ memories. However, those inconsistencies don’t support a leap to the conclusion that

FedEx fabricated anything. Because there is no actual evidence of a fabrication here, McFadden’s


                                                       7
citation on Webb v. Merck & Co., 450 F. Supp.2d 582 (E.D. Pa. 2006) misses the mark. In Webb, the

supervisor fabricated a production error by plaintiff in order to arrange for plaintiff’s suspension.

McFadden has no such evidence.

       McFadden also argues that McGorry’s involvement in the investigation and the decision to

fire him undermines FedEx’s explanation. According to McFadden, McGorry has a history of

discriminating against FedEx employees. McFadden cites only one internal EEO complaint against

McGorry for harassment from 2015. FedEx’s investigation determined that complaint to be without

cause. A single, unsubstantiated complaint from three years earlier, without more, is not enough for

the Court to infer that she discriminated here. In any event, McGorry was not the decision maker with

respect to McFadden’s termination, and her involvement in his investigation and termination was

limited. Ultimately, Mullican made his own decision, based on McFadden’s poor employment history,

including OLCC’s from McGorry and discipline from other supervisors, and the Keenan Motors

complaint, to terminate McFadden’s employment.

       B.      McFadden’s Discrimination Claims

               1.      ADEA

       The ADEA states that it is unlawful for an employer “to discharge any individual or otherwise

discriminate against any individual with respect to his compensation, terms, conditions, or privileges

of employment, because of such individual's age....” 29 U.S.C. § 623(a)(1). ADEA claims are subject

to the McDonnell Douglas burden-shifting framework. See Smith v. City of Allentown, 589 F.3d 684, 691

(3d Cir. 2009). The parties do not dispute the first two steps of that analysis, and the Court will not

devote time to them. Instead, it will focus on the third element: whether McFadden can show that

FedEx’s reason for firing him was a pretext.

       To make such a showing, he would ultimately have to discredit FedEx’s proffered reasons or

adduce evidence, whether circumstantial or direct, that discrimination was more likely than not a


                                                  8
motivating or determining cause of the adverse employment action. See Fasold, 409 F.3d at 185. The

Court has already determined that McFadden does not have evidence to discredit FedEx’s proffered

reason. He also lacks evidence that discrimination was a motivating factor. McFadden claims that

FedEx treated younger employees, including Corey Richards and Todd Roxbury, better than him.

While he has shown some differences in treatment, he has not shown that either of them had the

disciplinary history or that either of them had a physical altercation with a customer. They are therefore

not similarly situated. Because he has no other evidence to dispute FedEx’s reason, he cannot prevail

on his age discrimination claims.

                2.       Disability discrimination

        The ADA bars an employer from “discriminat[ing] against a qualified individual on the basis

of disability.” 42 U.S.C. § 12112(a). Like ADEA claims, ADA claims are subject to the McDonnell

Douglas framework. To establish a prima facie case of discrimination under the ADA or PHRA, a

plaintiff must show “(1) he is a disabled person within the meaning of the ADA, (2) he is otherwise

qualified to perform the essential functions of the job, with or without reasonable accommodations

by the employer, and (3) he has suffered an otherwise adverse employment decision as a result of

discrimination.” Shaner v. Synthes, 204 F.3d 494, 500 (3d Cir. 2000). A person is disabled if “he (a) has

a physical or mental impairment that substantially limits one of the major life activities of such

individual; (b) has a record of such an impairment; or (c) is regarded as having such an impairment.”

42 U.S.C. § 12102(1). “Major life activities” include caring for oneself, performing manual tasks,

seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning,

reading, concentrating, thinking, communicating, and working. Id. § 12102(2)(A); see also Wilson v. Iron

Tiger Logistics, Inc., 628 F. App'x 832, 835 (3d Cir. 2015).

        McFadden has not shown that he was disabled. He offers no evidence to show that his

hypertrophic obstructive cardiomyopathy limits any of his major life activities. Although one doctor


                                                     9
testified that hypertrophic cardiomyopathy can cause fatigue, shortness of breath, and limit an

individual’s ability to work, nothing suggests that McFadden suffered from those symptoms. To the

contrary, the doctor noted that after McFadden’s release from surgery on January 19, 2018, Mc Fadden

was “stable and symptom free”, with no side effects from any medications. (ECF No. 42-5, Ex. O at

34:23-35:18, 58:20-59:1.) One month later, on February 6, McFadden told the rehabilitation

department that he had no symptoms. Indeed, McFadden’s post-surgery stress test was negative.

McFadden’s physician released him to full duty with no restrictions, as did FedEx’s third-party Medical

Review Officer.

         McFadden’s alternative theory, that FedEx regarded him as disabled, also lacks factual

support. McFadden’s doctor and FedEx’s Medical Review Officer cleared McFadden, without

restrictions. At that point, there was no reason for anyone at FedEx to think McFadden was disabled.

And he has no evidence that anyone did, in fact, think he was disabled. McGorry acknowledged that

he had been on short-term disability leave, but she did not say anything to suggest she thought he still

had a disability.

        In any event, even if McFadden could make a prima facie showing of disability discrimination,

his claim would falter when he had to prove that FedEx’s reasons for terminating him were pretext.

Indeed, unlike his ADEA claim, he has no evidence of pretext other than his assertion that FedEx

fabricated things. Because the Court has rejected that argument, he has nothing. He therefore cannot

prevail on his disability discrimination claims.

                    3.   Retaliation

        “To establish a prima facie case of retaliation under the ADA, a plaintiff must show: (1)

protected employee activity; (2) adverse action by the employer either after or contemporaneous with

the employee’s protected activity; and (3) a causal connection between the employee’s protected

activity and the employer’s adverse action.” Gera v. Cty. of Schuylkill, 617 F. App'x 144, 147 (3d Cir.


                                                   10
2015) (citing Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997)). For his FMLA claim,

McFadden must establish that (1) he invoked his right to FMLA-qualifying leave, (2) he suffered an

adverse employment decision, and (3) the adverse action was causally related to his invocation of

FMLA rights. Budhun v. Reading Hosp. & Med. Ctr., 765 F.3d 245, 256 (3d Cir. 2014) (quotations

omitted).

        With respect to the third element of these retaliation claims, the causation prong, “a plaintiff

usually must prove either (1) an unusually suggestive temporal proximity between the protected

activity and the allegedly retaliatory action, or (2) a pattern of antagonism coupled with timing to

establish a causal link.” Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007)

(citations omitted). Absent such proof, “the plaintiff must show that from the ‘evidence gleaned from

the record as a whole’ the trier of the fact should infer causation.” Id. (quoting Farrell v. Planters Lifesavers

Co., 206 F.3d 271, 281 (3d Cir. 2000). That evidence may include “any intervening antagonism by the

employer, inconsistencies in the reasons the employer gives for its adverse action, and any other

evidence suggesting that the employer had a retaliatory animus when taking the adverse action.” Daniels

v. Sch. Dist. of Philadelphia, 776 F.3d 181, 196 (3d Cir. 2015). After a plaintiff establishes a prima facie

case, the standard burden-shifting framework under McDonnell Douglas applies. Id. at 193. FedEx

challenges the causation element of McFadden’s retaliation claims.

         McFadden concedes that he cannot show temporal proximity between his leave and his

termination. Instead, he argues that causation is established “by way of intervening antagonism and

inconsistencies” in the reasons FedEx proffered for his termination. (ECF No. 42-1, p. 13.) As

evidence of intervening antagonism, McFadden points to nine “written reprimands” he received in

the months following his return from medical leave, culminating in his termination. He argues that,

taking into consideration his thirteen years of employment as a courier, a reasonable juror could find




                                                       11
that his multiple write-ups and one-day suspension were intervening antagonisms that could support

an inference of retaliation.

        McFadden had an extensive counseling and disciplinary history, much of which predates his

medical leave. For instance, from 2014 through 2017, McFadden received a total of five warning letters

for inappropriate conduct and three write-ups for poor job performance. In other words, McFadden’s

performance-related OLCCs and warning letter following his return from medical leave are consistent

with his poor job performance prior to his medical leave and cannot—without more—be attributed

to retaliatory animus. See Ross v. Gilhuly, 755 F.3d 185, 194 (3d Cir. 2014) (“An employee cannot easily

establish a causal connection between his protected activity and the alleged retaliation when he has

received significant negative evaluations before engaging in the protected activity.”).

        Additionally, FedEx’s proffered reasons for terminating McFadden’s employment were not

inconsistent. At all times, Mullican made clear that McFadden’s altercation with Shead and long

disciplinary history informed his decision to fire McFadden. Under these circumstances, nothing

suggests that McFadden’s termination was causally related to his invocation of FMLA leave or his

disability. Thus, the Court will dismiss McFadden’s retaliation claims.

IV.     CONCLUSION

        FedEx fired McFadden because he lost his temper and got into an altercation with FedEx’s

customer. FedEx did not violate the law when it did so. McFadden therefore cannot prevail on his

claims. An appropriate Order follows.

Date: March 25, 2020                                    BY THE COURT:



                                                        /s/ Joshua D. Wolson
                                                        JOSHUA D. WOLSON, J.




                                                  12
